COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              '
 In Re: Linda S. Restrepo and Carlos E.                      No. 08-14-00075-CV
 Restrepo,                                    '
                                                       AN ORIGINAL PROCEEDING
                            Relators.         '
                                                              IN MANDAMUS
                                              '

                                              '

                                              '

                                          ORDER

       The Court has considered Relators’ Motion Requesting Leave of the Court to Incorporate

Record on File, and concludes that the motion should be GRANTED.

       Therefore, it is ORDERED that the Clerk’s Record (five volumes) filed on July 15, 2013,

in cause number 08-13-00183-CV, styled Linda S. Restrepo and Carlos E. Restrepo, d/b/a

Collectively RDI Global Services and R & D International v. Alliance Riggers & Constructors,

Ltd., also be considered filed as part of the mandamus record in cause number 08-14-00075-CV.

       IT IS SO ORDERED this 5th day of March, 2014.



                                                  PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.
(Rivera, J., not participating)